COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


  SAMMY BANEGAS,                                §
            Appellant,                                            No. 08-17-00224-CR
                                                §
  v.                                                                 Appeal from the
                                                §
  THE STATE OF TEXAS,                                          Criminal District Court No. 1
                                                §
                    Appellee.                                   of El Paso County, Texas
                                                §
                                                                   (TC# 20160D00740)
                                                §

                                      JUDGMENT

       The Court has considered this cause on the record and concludes there was no reversible

error in the judgment. We therefore affirm the judgment of the court below. This decision shall

be certified below for observance.


       IT IS SO ORDERED THIS 25TH DAY OF NOVEMBER, 2019.

                                            ANN CRAWFORD McCLURE, Senior Judge

Before Rodriguez, J., Palafox, J., and McClure, Senior Judge
McClure, Senior Judge (Sitting by Assignment)